RPC Incorporated, 2801 Buford Highway NE, Ste. 520, Atlanta, GA 30329. Telephone: (404) 321-2140 Facsimile: (404) 321-5483 VIA EDGAR December21, 2011 Mr. Ethan Horowitz Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 RE:RPC, Inc. Form 10-K for Fiscal Year ended December 31, 2010 File No. 001-08726 Your comment letter dated December 6, 2011 Dear Mr. Horowitz: Below are our responses to the comments raised in the above referenced letter.In an effort to facilitate the Staff’s review, we have repeated the comments prior to setting forth our response thereto. Form 10-K for Fiscal Year Ended December 31, 2010 Exhibit 31 – Section 302 Certification 1. We note that Section 302 certifications filed with your Form 10-K are dated March 4, 2010.Please revise to provide currently dated Section 302 certifications.Refer to Rule 13a-14 or Rule 15d-14(a) of the Exchange Act. We have filed an amended Form 10-K responsive to your comment. Exhibit 32 – Section 906 Certifications 2. We note that the certifications furnished pursuant to Section 906 of the Sarbanes – Oxley Act make reference to your Form 10-K for the period ended December 31, 2009 (i.e., rather than the period ended December 31, 2010).In addition, the signatures provided by your officers are dated March 4, 2010.Please file a full amendment to your Form 10-K to address the deficiencies in these certifications. We have filed an amended Form 10-K responsive to your comment. The company confirms the following: · The company is responsible for the adequacy and accuracy of the disclosure of the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any further comments or questions to me at (404) 321-2149. Sincerely, /s/ Ben M. Palmer Ben M. Palmer RPC, Inc. Chief Financial Officer cc:Mr. Richard A Hubbell Mr. Stephen D. Fox 2
